                   Case 2:90-cv-00520-KJM-DB Document 6138 Filed 05/01/19 Page 1 of 7


               1 DONALD SPECTER – 083925                     MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                        JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                   ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                           THOMAS NOLAN – 169692
               3 1917 Fifth Street                           LISA ELLS – 243657
                 Berkeley, California 94710-1916             JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                   MICHAEL S. NUNEZ – 280535
                                                             JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                     MARC J. SHINN-KRANTZ – 312968
                 AMERICAN CIVIL LIBERTIES UNION              CARA E. TRAPANI – 313411
               6 FOUNDATION OF NORTHERN                      ROSEN BIEN
                 CALIFORNIA, INC.                            GALVAN & GRUNFELD LLP
               7 39 Drumm Street                             101 Mission Street, Sixth Floor
                 San Francisco, California 94111-4805        San Francisco, California 94105-1738
               8 Telephone: (415) 621-2493                   Telephone: (415) 433-6830
               9 Attorneys for Plaintiffs
              10
              11                             UNITED STATES DISTRICT COURT
              12                             EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
              15               Plaintiffs,                   PLAINTIFFS’ OPPOSITION TO
                                                             DEFENDANTS’ MOTION TO
              16         v.                                  DEPOSIT FUNDS WITH THE COURT
                                                             PENDING APPEAL
              17 GAVIN NEWSOM, et al.,
                                                             Judge:    Hon. Kimberly J. Mueller
              18               Defendants.                   Date:     May 16, 2019
                                                             Time:     10:00 a.m.
              19                                             Crtrm.:   3, 15th Floor
              20
              21
              22
              23
              24
              25
              26
              27
              28

                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DEPOSIT FUNDS WITH THE COURT
[3382686.1]                                           PENDING APPEAL
                   Case 2:90-cv-00520-KJM-DB Document 6138 Filed 05/01/19 Page 2 of 7


               1         On April 9, 2019, the Court denied in part Defendants’ motion to deposit funds with
               2 the court pending appeal and request for a stay, holding that “Defendants’ motion contains
               3 neither the legal authority for nor analysis of their stay request.” Apr. 9, 2019 Order, ECF
               4 No. 6122 at 1. As the Court has already denied Defendants’ stay request, this Opposition
               5 responds to Defendants’ remaining requests to (1) deposit payments for the neutral expert
               6 in the court’s registry under Federal Rule of Civil Procedure 67, or (2) in the alternative, to
               7 modify the court’s December 14, 2018 and January 8, 2019 orders appointing the neutral
               8 expert, ECF Nos. 6033, 6064 (hereafter “appointment orders”), under Federal Rule of Civil
               9 Procedure 60(b). See Defs.’ Mot. For Leave to Deposit Funds in Court’s Registry
              10 (“Mot.”), ECF No. 6121 at 1-2. Defendants’ arguments under Rules 67 and 60(b) are
              11 unsupported by the letter of the rules themselves, the relevant caselaw, and the procedural
              12 context at issue here, especially now that the neutral expert has deemed his investigation
              13 complete and submitted his resulting report to the Court. Accordingly, the Court should
              14 deny Defendants’ motion.
              15 I.      THE COURT SHOULD DENY DEFENDANTS’ REQUEST UNDER
                         RULE 67 TO DEPOSIT PAYMENTS FOR THE NEUTRAL EXPERT IN
              16         THE COURT’S REGISTRY
              17         “The core purpose of Rule 67 is to relieve a party who holds a contested fund from
              18 responsibility for disbursement of that fund among those claiming some entitlement
              19 thereto.” Alstom Caribe, Inc. v. George P. Reintjes Co., Inc., 484 F.3d 106, 113 (1st Cir.
              20 2007); Fulton Dental, LLC v. Bisco, Inc., 860 F.3d 541, 545 (7th Cir. 2017) (same). Most
              21 often, Rule 67 arises “in cases of interpleader and of tender of an undisputed sum.” See
              22 Wright & Miller, 12 Fed. Prac. & Proc. Civ. § 2991 (3d ed. Nov. 2018); see also Bank of
              23 China v. Wells Fargo Bank & Union Trust Co., 209 F.2d 467, 473 (9th Cir. 1953) (finding
              24 applicability of Rule 67 in dispute between Chinese government groups over deposit of
              25 Bank of China in American bank, and counseling that “Wells Fargo could have …
              26 requested the court’s permission to deposit the money into the registry of the court
              27 pursuant to Rule 67”). None of these contexts apply here, nor have Defendants identified
              28 precedent from any remotely analogous situation. Defendants’ request to deposit funds
                                                             1
                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DEPOSIT FUNDS WITH THE COURT
[3382686.1]                                           PENDING APPEAL
                   Case 2:90-cv-00520-KJM-DB Document 6138 Filed 05/01/19 Page 3 of 7


               1 with the Court under Rule 67 should be denied.
               2          This is not a case of interpleader, nor do Defendants seek to relieve themselves
               3 from responsibility for dispersing a contested fund. Rather, Defendants seek to use
               4 Rule 67 to skirt the Court’s orders to fund the neutral expert’s investigation, which has
               5 now resulted in the expert’s submission of his report. Defendants argue that that the
               6 deposit-in-court procedure is justified because “the appointment orders provide no vehicle
               7 for Defendants to claw back Gibson Dunn’s fees should the Ninth Circuit rule in
               8 Defendants’ favor,” Mot. at 6, but this is an improper use of Rule 67. If Defendants
               9 wanted to avoid paying for the investigation as required by the Court’s appointment orders
              10 during the pendency of their appeal, the correct course of action would have been to
              11 attempt to secure a stay in the Ninth Circuit, either at the outset of the investigation, or at a
              12 minimum after this Court denied Defendants’ entirely unsubstantiated stay request
              13 embedded in the instant motion over three weeks ago. See Apr. 9, 2019 Order, ECF No.
              14 6122.
              15          Defendants’ inappropriate reliance on Rule 67 is nothing more than an attempt to
              16 circumvent the required showing for a stay, which they cannot meet. Indeed, the
              17 legitimacy of their request, and any claimed urgency, is substantially undermined by their
              18 decision to wait to seek relief from this Court until after paying the neutral expert’s fees
              19 and costs for work performed during the first two months of the investigation.1 See Mot. at
              20 5. In the highly unlikely event that some or all of the payments made to the neural expert
              21 are held by the Ninth Circuit to be unwarranted, the neutral expert and his law firm are
              22 available to Defendants here in Sacramento to seek a refund. Particularly now that the
              23 neutral expert has deemed his investigation complete and submitted his resulting report to
              24
                   1
                  While Defendants sought similar relief from the magistrate judge assigned to this matter
              25 for the December 2018 and January 2019 invoices, Magistrate Judge Barnes determined in
                 February 2019 that only the district court had the authority to grant the requested relief and
              26 denied Defendants’ motion. See Feb. 20, 2019 Order, ECF No. 6093. Rather than
                 promptly seeking relief from this Court consistent with the magistrate judge’s order,
              27 Defendants simply paid the initial two invoices and then waited until now to file the instant
                 motion challenging the third invoice. See Mot. at 5.
              28
                                                                2
                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DEPOSIT FUNDS WITH THE COURT
[3382686.1]                                            PENDING APPEAL
                   Case 2:90-cv-00520-KJM-DB Document 6138 Filed 05/01/19 Page 4 of 7


               1 the Court, delaying payment to the expert for two out of four months of work pending a
               2 decision by the Ninth Circuit on Defendants’ unhurried appeal—which will likely not issue
               3 for a year or more—is neither appropriate under Rule 67 nor supported by the specific
               4 circumstances of this case.
               5         For these reasons, the Court should deny Defendants’ request under Rule 67 to
               6 deposit funds with the Court pending Defendants’ appeal.
               7 II.     THE COURT SHOULD DENY DEFENDANTS’ REQUEST UNDER
                         RULE 60(b) TO DEPOSIT PAYMENTS FOR THE NEUTRAL EXPERT IN
               8         THE COURT’S REGISTRY
               9         Defendants argue in the alternative that they “are entitled to the requested relief
              10 under Federal Rules of Civil Procedure 60(b)(5) or 60(b)(6).” Mot. at 7. First and
              11 foremost, “it should be noted that the granting or denial of [Rule 60(b)] motions is left
              12 largely to the discretion of the court.” Savarese v. Edrick Transfer & Storage, Inc., 513
              13 F.2d 140, 146 (9th Cir. 1975). Because Defendants fail to meet their burden under both
              14 Rule 60(b)(5) and Rule 60(b)(6), the Court should exercise its discretion and deny
              15 Defendants’ motion.
              16         First, Rule 60(b)(5) allows for modifications to a judgment that “prospectively is no
              17 longer equitable.” Fed. R. Civ. P. 60(b)(5). “[I]n order to grant a Rule 60(b)(5) motion to
              18 modify a court order, a district court must find a significant change either in factual
              19 conditions or in law.” S.E.C. v. Coldicutt, 258 F.3d 939, 941 (9th Cir. 2001) (internal
              20 quotations and citations omitted). No such circumstances exist here. As early as
              21 November 11, 2018, the Court signaled that any neutral expert it appointed would be
              22 “reasonably compensated in an amount to be set by the court.” Nov. 13, 2018 Order, ECF
              23 No. 6002 at 7. After giving the parties the opportunity to respond to its order to show
              24 cause why the court should not appoint a neutral expert, the Court confirmed that
              25 Defendants would be required to pay the neutral expert’s “reasonable compensation, as set
              26 by the court.” Nov. 29, 2018 Order, ECF No. 6018 at 8-9 (quoting Federal Rule of
              27 Evidence 706(c)). The Court also issued a proposed order of appointment putting
              28 Defendants on notice “that the neutral expert and any of his staff shall be compensated at a
                                                               3
                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DEPOSIT FUNDS WITH THE COURT
[3382686.1]                                           PENDING APPEAL
                   Case 2:90-cv-00520-KJM-DB Document 6138 Filed 05/01/19 Page 5 of 7


               1 reasonable blended hourly rate per hour.” Ex. B to Nov. 29, 2018 Order, ECF No. 6018-2
               2 at 5 (emphasis added). The proposed order of appointment also set forth a detailed process
               3 for how the neutral expert’s invoices would be submitted to the Court for review. Id. at 6.
               4         Given these prior orders, Defendants’ contention that the Court “provided no
               5 notice” that the neutral expert’s team would be comprised of more than one person, or that
               6 they would be compensated at a uniform reasonable rate based on invoices submitted to
               7 the court, Mot. at 7-8, is disingenuous at best. See also Feb. 11, 2019 Order, ECF No.
               8 6083 at 5 (finding “defendants were given ample opportunity prior to the court’s
               9 appointment of the neutral expert, including at the December 14, 2018 status conference,
              10 to raise questions about what the neutral expert’s rate of compensation would be and how
              11 it would be set; they did not raise concerns then”). And to the extent Defendants now
              12 complain that the Court’s procedure provides for no claw-back mechanism, Mot. at 8, the
              13 record shows Defendants never requested such a mechanism when they had the chance to
              14 do so before the start of the investigation even though the appointment orders made clear
              15 that Defendants would be required to pay the neutral expert during the investigation’s
              16 pendency. Defendants also never sought a stay in the Ninth Circuit of any of the
              17 procedures they complain about here.
              18         Second, Defendants similarly fail to make the requisite showing to justify relief
              19 under Rule 60(b)(6). To qualify for relief under “the limited area of Rule 60(b)(6),”
              20 Defendants must “establish the existence of extraordinary circumstances which prevented
              21 or rendered [them] unable to prosecute an appeal.” Martella v. Marine Cooks & Stewards
              22 Union, 448 F.2d 729, 730 (9th Cir. 1971) (per curiam). Defendants have made no such
              23 showing. On the contrary, Defendants have appealed the appointment orders and nothing
              24 prevents them from prosecuting them fully, including seeking a stay to protect their rights
              25 if so warranted. As Defendants themselves recognize, their appeal, not Rule 60(b)(6), is
              26 the proper avenue for challenging the terms of the Court’s orders, “including how Gibson
              27 Dunn would be paid.” Mot. at 9; cf. Rodgers v. Watt, 722 F.2d 456, 460-61 & n.4 (9th Cir.
              28 1983) (granting relief only inasmuch as to “preserve the right of appeal” where clerk failed
                                                               4
                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DEPOSIT FUNDS WITH THE COURT
[3382686.1]                                           PENDING APPEAL
                   Case 2:90-cv-00520-KJM-DB Document 6138 Filed 05/01/19 Page 6 of 7


               1 to notify parties of entry of judgment and it was necessary for court to vacate and reenter
               2 judgment so timely appeal could be taken).
               3         Moreover, the equities do not weigh in Defendants’ favor under Rule 60(b)(6), and
               4 the Court should reject Defendants’ improper attempt to recycle arguments this Court has
               5 already rejected in previous orders. See Mot. at 8-9. For example, the Court has already
               6 squarely rejected, after carefully reviewing the parties’ responses to the order to show
               7 cause, Defendants’ claim that the neutral expert’s appointment is subject to the PLRA. See
               8 Nov. 29, 2018 Order, ECF No. 6018 at 9-10. Similarly, the Court has already addressed
               9 and rejected Defendants’ objections to the Court’s determination that the neutral expert
              10 must have access to allegedly privileged information if necessary. See Feb. 20, 2019
              11 Order, ECF No. 6069 (finding “no basis” for a protective order, and reminding Defendants
              12 “of the obligations imposed by Federal Rule of Civil Procedure 11” given their “apparent
              13 disregard of the court’s prior orders regarding the procedures to be followed”); see also
              14 Dec. 13, 2018 Order, ECF No. 6032 at 9 (finding that court “must not preclude the
              15 gathering of whatever information is relevant to its ultimate assessment”). Moreover, the
              16 Court has also already made the well-supported finding that the time the neutral expert has
              17 spent conducting his investigation “is entirely reasonable” given the magnitude of the case
              18 and “the centrality of the issues raised.” Feb. 11, 2019 Order, ECF No. 6083 at 5. Given
              19 that the Ninth Circuit will likely not issue a ruling on Defendants’ appeal for a year or
              20 more, and that Defendants can request reimbursement from the Ninth Circuit if that Court
              21 finds the challenged payments improper, the equities weigh heavily in favor compensating
              22 the neutral expert for the last two months of his work, which have culminated in
              23 submission of his investigatory report currently under consideration by this Court.
              24         Lastly, Defendants’ Rule 60(b) motion was not made “within a reasonable time” as
              25 the rule requires. See Fed. R. Civ. P. 60(c)(1). Instead, it comes months after the
              26 appointment orders, and after Defendants have already paid some (but not all) of the
              27 neutral expert’s invoices. Defendants previously moved the magistrate judge to deposit
              28 funds with the court pending appeal under Rule 67 on February 15, 2019. See ECF No.
                                                             5
                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DEPOSIT FUNDS WITH THE COURT
[3382686.1]                                           PENDING APPEAL
                   Case 2:90-cv-00520-KJM-DB Document 6138 Filed 05/01/19 Page 7 of 7


               1 6089. Plaintiffs opposed that motion, ECF No. 6092, and the magistrate judge denied
               2 Defendants’ request, holding that it was “without authority to revise” this Court’s
               3 appointment orders, ECF No. 6093. Defendants could have then subsequently filed the
               4 instant motion with the Court, requesting modification of the appointment orders under
               5 Rule 60(b). They did not. Allowing Defendants to pursue these claims now, particularly
               6 when they have never sought urgent relief from the Ninth Circuit for the same arguments
               7 they recycle here, encourages endless relitigation and a waste of judicial resources.
               8                                       CONCLUSION
               9         For all the foregoing reasons, this Court should deny Defendants’ request to deposit
              10 funds with the Court pending Defendants’ appeal.
              11
              12 DATED: May 1, 2019                      Respectfully submitted,
              13                                         ROSEN BIEN GALVAN & GRUNFELD LLP
              14
                                                         By: /s/ Cara E. Trapani
              15                                             Cara E. Trapani
              16
                                                         Attorneys for Plaintiffs
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                6
                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DEPOSIT FUNDS WITH THE COURT
[3382686.1]                                           PENDING APPEAL
